COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-12-00989-CV
Trial Court Cause
Number:                    CI042455
Style:                     Gene Smirl d/b/a Gene's Pearland Exxon and Gene Smirl d/b/a Pearland Motor Company
                           v The State of Texas
Date motion filed*:        September 24, 2013
Type of motion:            Appellee's Motion to Strike Appellant's Reply Brief
Party filing motion:       Appellee RMJ Miller Real Estate Holdings, Ltd.
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually         Acting for the Court

Panel consists of

Date: October 18, 2013